NUMBER 13-07-408-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


AARON JAMES SALINAS,                                                             Appellant,

                                              v.

THE STATE OF TEXAS,                                                               Appellee.


On appeal from the 36th District Court of San Patricio County, Texas.


                        MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Yañez and Benavides
            Memorandum Opinion by Justice Benavides

       On January 21, 2005, Aaron James Salinas pleaded guilty to burglary of a

habitation. TEX . PENAL CODE ANN . § 30.02 (Vernon 2003). The trial court sentenced him

to five years imprisonment, probated for five years.

       The State of Texas filed a motion to revoke Salinas’s probation and to adjudicate

the offense. The State alleged four separate violations of probation: 1) failure to report to

probation officer, 2) failure to submit to urinalysis, 3) failure to pay probation fees, and 4)
failure to pay fines and court costs. A hearing was held on June 15, 2007, wherein Salinas

answered not true to the State’s allegations. After hearing all the evidence, the trial court

found that Salinas had violated the terms and conditions of his probation, and it reinstated

the original sentence of five years in the Texas Department of Criminal Justice.

          On March 28, 2008, Salinas’s appellate counsel, concluding that "there are no

arguable grounds to be advanced on appeal," filed an Anders brief in which he reviewed

the merits, or lack thereof, of the appeal.1 We affirm.

                                             I. DISCUSSION

A.        Compliance with Anders v. California

          Salinas’s counsel filed an Anders brief, in which he concludes there is nothing that

merits review on direct appeal. Anders v. California, 386 U.S. 738, 744 (1967). Salinas’s

brief meets the requirements of Anders. Id. at 744-45; see High v. State, 573 S.W.2d 807,

812 (Tex. Crim. App. [Panel Op.] 1978). In compliance with Anders, counsel presented

a professional evaluation of the record and referred this Court to what, in his opinion, are

all issues which might arguably support an appeal. See Anders, 386 U.S. at 744; Currie

v. State, 516 S.W.2d 684, 684 (Tex. Crim. App. 1974); see also High, 573 S.W.2d at 812.

          Counsel has informed this Court that he: (1) has diligently read and reviewed the

record and the circumstances of Salinas’s conviction, including the hearing at which

Salinas entered his plea and the sentencing hearing; (2) believes that there are no

arguable grounds to be advanced on appeal; and (3) forwarded to Salinas a copy of the

brief along with a letter informing Salinas of his right to review the record and to file a pro

se brief. See Anders, 386 U.S. at 744-45; see also Stafford v. State, 813 S.W.2d 503, 509

(Tex. Crim. App. 1991) (en banc); High, 573 S.W.2d at 813. No pro se brief has been filed


1
    Anders v. California, 386 U.S. 738, 744 (1967)
                                                     2
by Salinas.

B.     Independent Review

       The United States Supreme Court has advised appellate courts that upon receiving

a "frivolous appeal" brief, they must conduct "a full examination of all the proceedings to

decide whether the case is wholly frivolous." Penson v. Ohio, 488 U.S. 75, 80 (1988);

Ybarra v. State, 93 S.W.3d 922, 926 (Tex. App.–Corpus Christi 2003, no pet.).

Accordingly, we have carefully reviewed the record and have found nothing that would

arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826 (Tex. Crim. App.

2005); Stafford, 813 S.W.2d at 509. We agree with counsel that the appeal is wholly

frivolous and without merit. See Bledsoe, 178 S.W.3d at 827-28 ("Due to the nature of

Anders briefs, by indicating in the opinion that it considered the issues raised in the briefs

and reviewed the record for reversible error but found none, the court of appeals met the

requirements of Texas Rule of Appellate Procedure 47.1.").

                                     II. CONCLUSION

       The judgment of the trial court is affirmed. We order counsel to notify appellant of

the disposition of this appeal and the availability of discretionary review. See Ex parte

Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam). Counsel has filed a

motion to withdraw from further representation of Salinas on appeal. Counsel’s motion to

withdraw is granted. In re Schulman, 252 S.W.3d 403, 410 (Tex. Crim. App. 2008).



                                                         __________________________
                                                         GINA M. BENAVIDES
                                                         Justice
Do not publish.
See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and
filed this the 17th day of July, 2008.

                                              3